Title: To John Adams from Rufus King, 26 January 1799
From: King, Rufus
To: Adams, John


				
					Dear Sir,—
					London, 26 January, 1799.


				
				 Some weeks past, I had the pleasure of receiving your letter of the 16th of October; the inclosure was immediately forwarded, though, from the obstructions which interrupted the passage to Hamburgh, I fear it was a long time on its way to Berlin.We are still uncertain what is likely to be the situation of Europe during the approaching summer, and on this topic I can only refer to my despatches to Colonel Pickering. It would be

hardly decent to express what I think of the weakness, corruption, and indecision of most of the continental governments. The aristocracies are as unwise and as base as their princes, and if Europe shall be rescued from the barbarism with which philosophy is about to overwhelm it, it will be effected by the moderation and the virtues of the people, who, in Spain, Italy, and throughout Germany, are less guilty, and more meritorious, than their magistrates and rulers. This is a melancholy prospect, and one that may appall, though it ought not to discourage the boldest minds. The firmness, courage, and the resources of England, joined to the docility of the people, and to the wonderful ease with which the laws are adapted to the new and dangerous condition of surrounding circumstances, are the highest eulogium of its constitution, afford a rational hope of ultimate security, and confirm what has been so well proved in the best work that has been written upon the intricate subject of government. Amidst this mighty storm, it is my greatest pleasure, and the source of the most gratifying pride, to mark the increasing attention with which Europe continues to observe and to applaud the able and dignified administration of the American government, which, in its open and manly proceedings towards France, has not only done much for its own security, but more for that of Europe than many portions of it have had the courage to do themselves. This homage is involuntary; for everywhere throughout Europe, strong, though ill-founded, prejudices existed against us and our institutions.

With unfeigned respect and attachment, I am, &c.


				
					Rufus King.

				
				
			